Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	The interpretation of claim 1 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, set forth in the Non-Final Office Action mailed on 3/02/2022 has been maintained as follows.

3.	Applicant’s arguments, see remarks page 6-7, filed 6/01/2022, with respect to the rejection(s) of Claims 1-3 and 5-9 under 35 U.S.C. 103 as being unpatentable over Ouellette in the US Patent Application Publication Number US 20170023347 A1 in view of Kolbenschlag (DE 10258279 B4), Claims 4 and 10 under 35 U.S.C. 103 as being unpatentable over Ouellette ‘347 A1 in view of Kolbenschlag ‘279 B4, and further in view of Weischedel (US 20130147471 Al) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 6, regarding amended independent claim 1 that “It is the Examiner’s position that the housing 3 disclosed in Kolbenschlag, which is provided with an electromagnet and a position detection sensor, corresponds to the recited "detection apparatus body" of claim 1. However, the details of where the position detection sensor is located are neither disclosed nor suggested in Kolbenschlag. To begin with, Kolbenschlag does not specify whether or not the position detection sensor is provided in housing 3.”

Examiner Response:
Applicant’s arguments, see page 6 (stated above), filed 6/01/2022, with respect to the rejection(s) of claim(s) 1 have been fully considered and are not persuasive. Applicant’s argument, “To begin with, Kolbenschlag does not specify whether or not the position detection sensor is provided in housing 3” is not persuasive. Kolbenschlag discloses, “The Drive unit 1 comprises a housing 3, the preferably of a magnetically non-conductive material, such as a plastic or aluminum is made. Within of the housing 3 are a first magnetic coil and a second magnetic coil 5 arranged 7. The magnetic coils 5,7 in each case at least comprise a winding 9,11 and the windings 9,11 surrounding, as magnetic Inferences serving Magnet yokes 13,13 15; Page 14 Line 31-36)”. In Kolbenschlag magnetic yoke 13, 13, 15 is the permanent magnet as the magnetic field application unit and the magnetic coils 5,7 with windings 9,11 as the detector as recited in claim 1. Figure 1: Modified Figure 1 of Kolbenschlag below shows that the detection apparatus body (housing 3) includes the magnetic field application unit 13, 15 and the detector 5,7. However Kolbenschlag is applied to the rejection to meet the limitation, “the detection apparatus body [3] (Figure 1: Modified Figure 1 of Kolbenschlag below) being configured to be attachable to the long material [17] in the a-short-side direction of the long material [17] which is explained in the rejection of claim 1 below. Therefore, applicant’s argument is not persuasive. See the rejection set forth below. 

Applicant’s Argument:
Applicant argues on page 7, regarding amended independent claim 1 that “Even if a position detection sensor were provided in housing 3, the position detection sensor cannot correspond to “the detector being configured to acquire a detection signal to detect a damage to the magnetic body,” defined in amended claim 1.
Kolbenschlag discloses only linear drive units for use in actuators. Kolbenschlag does not disclose any structure for detecting damage of a magnetic body”.


Examiner Response:
Applicant’s arguments, see page 7 (stated above), filed 6/01/2022, with respect to the rejection(s) of claim(s) 1 have been fully considered and are not persuasive.
In response to Applicant’s argument that does not include certain features of Applicant's invention, the limitations on which the Applicant relies (any structure for detecting damage of a magnetic body) are rejected under Ouellette. Kolbenschlag is not applied in the rejection to reject those limitations. Ouellette teaches all the limitation of the independent claims and Kolbenschlag was applied to remedy the deficiency of Ouellette as Ouellette does not teach, "the detection apparatus body being configured to be attachable to the long material in the a-short-side direction of the long material." Kolbenschlag teaches the above limitation. Therefore, applicant’s argument that Kolbenschlag reference does not disclose the limitation is not persuasive.


However, applicant has amended the claim and added the limitation “the detector being configured to acquire a detection signal to detect a damage to the magnetic body based on the magnetic field of the magnetic body that has been excited” which necessitates a new ground of rejection. In view of applicant’s claim amendment Ouellette is reapplied to meet at least the amended limitation of claim 1. Ouellette discloses, “The methods and apparatuses encompass detection of induced or residual magnetism or magnetic flux in the magnetic detection element(s), to sense for example lay length and/or damage, breakage or wear of the magnetic detection element(s), indicative of the condition of the rope; Abstract” and therefore claim 1 is rejected under 35 U.S.C. 103 over Ouellette (US 20170023347 A1) in view of Kolbenschlag (DE 10258279 B4) as set forth below. Applicant’s argument is not persuasive. See the rejection set forth below.

Applicant’s Argument:
Applicant argues on page 7, regarding amended independent claim 1 that “Thus, contrary to the Examiner's assertions at page 12 of the Office Action, the alleged motivations, such as, keeping the detector and the magnetic field application unit safe from external noise, making the device as small as possible, determining the detection signal accurately without any error and damage, etc. are not taught or reasonably suggested from the disclosure of Kolbenschlag. Therefore, there is no motivation to combine Ouellette with Kolbenschlag. A person skilled in the art could not have obtained the structure defined in the amended claim 1 based on Ouellette and Kolbenschlag. Weischedel does not make up for this deficiency.
Thus, amended claim 1 would not have been obvious over Ouellette, Kolbenschlag and Weischedel. Claims 2-10 are patentable at least due to their dependency from claim 1”. 
Examiner Response:
Applicant’s arguments, see page 7 (stated above), filed 1/07/2022, with respect to the rejection(s) of claim(s) 1 have been fully considered and are not persuasive.
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below). It is will know in the art that a housing for any elements houses the elements to protect it and to keep it safe from outside environment. Therefore, the housing 3 in the Kolbenschlag also does the function of keeping the detector and the magnetic field application unit (all the elements inside the housing) safe from external noise, making the device as small as possible. Applicant’s argument, “therefore, there is no motivation to combine Ouellette with Kolbenschlag. A person skilled in the art could not have obtained the structure defined in the amended claim 1 based on Ouellette and Kolbenschlag” is not persuasive. See the rejection set forth below.

Applicant’s argument regarding dependent claims 2-10 is also not persuasive. See the rejection set forth below. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “magnetic field application unit”, in the independent claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
In this application in claim 1 recites “magnetic field application unit” coupled with the functional language “configured to apply in a direction…..”
.The limitation in the claims have no structural meaning and are considered a generic placeholder.
In the present application PGPUB NO. US 20210223206 A1 discloses:
In paragraph 57-58 of the present Application PGPB, “[0057] As shown in FIG. 5, in the first embodiment, the magnetic field application unit 1 includes a first magnetic field application unit 11 arranged in the first case 72 and a second magnetic field application unit 12 arranged in the second case 73. Specifically, the first magnetic field application unit 11 is arranged on the arrow Z1 direction side of the wire W relative to the recess 81. The second magnetic field application unit 12 is arranged on the arrow Z2 direction side of the wire W relative to the recess 82. In the first embodiment, the first magnetic field application unit 11 and the second magnetic field application unit 12 are configured to apply a magnetic field in a direction (the Z direction, for example) that intersects with the longitudinal direction of the wire W. 
[0058] For example, the first magnetic field application unit 11 includes a first permanent magnet 11a arranged in a portion of the first case 72 on the arrow X1 direction side relative to the detector 2 and a second permanent magnet 11b arranged in a portion of the first case 72 on the arrow X2 direction side relative to the detector 2. The second magnetic field application unit 12 includes a third permanent magnet 12a arranged in a portion of the second case 73 on the arrow X1 direction side relative to the detector 2 and a fourth permanent magnet 12b arranged in a portion of the second case 73 on the arrow X2 direction side relative to the detector 2.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ouellette in the US Patent Application Publication Number US 20170023347 A1 in view of Kolbenschlag in the DE 10258279 B4 (Published 12 Apr 2007).

Regarding claim 1, Ouellette teaches a magnetic body inspection apparatus (an apparatus for measuring lay length of a synthetic rope comprising at least one magnetic detection element that completes one or more circumferential, helical or sinusoidal path(s) around or within the synthetic rope for each lay length of the rope; Paragraph [0008] Line 1-5; Figure 5: Modified Figure 5 of Ouellette illustrates preconditioning of a rope comprising a magnetic detection element for lay length analysis using permanent magnets; Paragraph [0033] Line 1-3); comprising:
a magnetic field application unit [52, 53] (Permanent magnets 52, 53 as the magnetic field application unit; Paragraph [0124] Line 6) configured to apply, in a direction that intersects with a longitudinal direction of a long material [50] (Rope 50 as the long material) (A rope that is suitable for testing with the methods and devices described herein may consist exclusively of magnetic detection elements, or alternatively may include both non-magnetic or “normal” strength member elements and one or more magnetic detection elements; Paragraph [0072] Line 1-5) (Permanent magnets 52, 53 generate field 54 that is at least substantially perpendicular to the rope (intersects with the longitudinal direction of the rope 50); Paragraph [0124] Line 6-7), a magnetic field [54] in advance to the long material [50] including a magnetic body [51] to be inspected (magnetic detection element as the magnetic body) (the rope 50 comprises a magnetic detection element 51 that adopts a spiral path through the rope due to the rope's construction, and the twisting or weaving of the other elements present; Paragraph [0124] Line 2-5) to be inspected,

    PNG
    media_image1.png
    412
    876
    media_image1.png
    Greyscale


Figure 5: Modified Figure 5 of Ouellette
wherein the magnetic field [54] is applied in the direction that intersects with the longitudinal direction (direction 55 is the longitudinal direction) entirely through the long material [50] from one side of the long material [50] in a short-side direction of the long material [50] to another, opposite, side of the long material [50] in a short-side direction of the long material [50] (Figure 5: Modified Figure 5 of Ouellette above shows that the magnetic field [54] is applied in the direction that intersects with the longitudinal direction (direction 55 is the longitudinal direction) entirely through the long material [50] from one side of the long material [50] in a short-side direction of the long material [50] to another, opposite, side of the long material [50] in a short-side direction of the long material [50]);
a detector (sensor not shown in Figure 5) configured to excite, in the longitudinal direction of the long material [50] (one or more permanent magnets, electromagnets or coils, to generate a magnetic field at least substantially perpendicular to the direction of advancement of the rope through the sensor device, to precondition the at least one magnetic detection element so that the sensors sense a lay length of the rope; Paragraph [0087] Line 2-6), magnetization of the magnetic body [51] after the magnetic field [54] is applied in advance by the magnetic field application unit [52, 53] (When the conditioning magnetic field 54 is withdrawn, for example by removal of the permanent magnets 52, 53 or by advancement of the rope 50 away from the permanent magnets 52, 53, the residual magnetism in the magnetic detection element 51 generates flux leakages 57 as shown in FIG. 7; Paragraph [0126] Line 1-6), 
the detector (sensor) being configured to acquire a detection signal to detect a damage to the magnetic body (generating, with one or more permanent magnets, electromagnets or coils, a magnetic field at least substantially parallel to the direction of advancement of the rope, to precondition the at least one magnetic detection element so that the sensors sense signals indicative of said breakages; Paragraph [0104] Line 8-12; The methods and apparatuses encompass detection of induced or residual magnetism or magnetic flux in the magnetic detection element(s), to sense for example lay length and/or damage, breakage or wear of the magnetic detection element(s), indicative of the condition of the rope; Abstract; Therefore damage to the magnetic body as the rope is detected) based on the magnetic field of the magnetic body that has been excited (Subsequent advancement of rope 50 near or between appropriately positioned sensors (not shown) results in detection of flux leakages 57 to produce a sinusoidal signal, with each complete oscillation of the signal indicative of lay length of the rope providing the distance of advancement of the rope between the oscillations is known (optionally the distance may be calculated based upon knowledge of the speed of rope advancement, and the time between the oscillations); Paragraph [0126] Line 6-14); wherein
the detector includes a detection coil (any suitable sensors for magnetism or magnetic flux may be used, including but not limited to: Hall Effect devices, flux gate sensors, or induction coils. The sensors are optionally magnetic induction coils formed of electrical wire wound into coils having a clockwise or anticlockwise winding direction; Paragraph [0100] Line 1-6) wound around the magnetic body [51] along the longitudinal direction of the long material [50] (the sensors may be spaced circumferentially around the rope as it is advanced through the passageway, and the method may further comprises subtractively combining the signals generated by the sensors to eliminate components due to any lateral movement of the rope. Optionally, the sensors on the sensor device may be arranged on a common plane transverse to the central axis of the rope. Optionally, the sensors may be arranged circumferentially about the passageway equidistant from a central axis of the rope when free of lateral movement in the passageway. Such sensor arrangements are considered; Paragraph [0099] Line 1-11), 
the detection coil outputs the detection signal (generating, with one or more permanent magnets, electromagnets or coils, a magnetic field at least substantially parallel to the direction of advancement of the rope, to precondition the at least one magnetic detection element so that the sensors sense signals indicative of said breakages; Paragraph [0104] Line 8-12). 
 	Ouellette teaches a detection apparatus body including the magnetic field application unit [52, 53] and the detector (sensor).
However, Ouellette fails to teach that the detection apparatus body being configured to be attachable to the long material in the a-short-side direction of the long material.
Kolbenschlag teaches a linear drive unit, in particular for use in a regulating device, comprising a drive rod housing surrounding at least in regions, wherein the drive rod along its longitudinal axis relative to the housing movable (Page 9 DESCRIPTION Line 1-3), wherein 
the detection apparatus body [3] (Figure 1: Modified Figure 1 of Kolbenschlag below) being configured to be attachable to the long material [17] in the a-short-side direction of the long material [17] (The Drive unit 1 comprises a housing 3, the preferably of a magnetically non-conductive material, such as a plastic or aluminum is made. Within of the housing 3 are a first magnetic coil and a second magnetic coil 5 arranged 7. The magnetic coils 5,7 in each case at least comprise a winding 9,11 and the windings 9,11 surrounding, as magnetic Inferences serving Magnet yokes 13,13 15. The magnet yokes, 15 are made in each case of a magnetically conducting, in particular soft magnetic, Material. The magnetic coils 5,7 surrounded a drive rod 17; Page 14 Line 31-36). The purpose of doing so is to keep the detector and magnetic detection unit safe from external noise, to make the device as small as possible and to determine the detection signal accurately without any error and damage, to have a relatively simple mechanical structure, inexpensive and by encapsulation the exciter winding, which represents no mechanically moving part, very simple can be realized in a EX-safety provision.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ouellette in view of Kolbenschlag, because Kolbenschlag teaches to include a detection apparatus body keeps the detector and magnetic detection unit safe from external noise, makes the device as small as possible and determines the detection signal accurately without any error and damage and have a relatively simple mechanical structure, inexpensive and by encapsulation the exciter winding, which represents no mechanically moving part, very simple can be realized in a EX-safety provision (Page 9 DESCRIPTION: Line 22-23).

Regarding claim 2, Ouellette fails to teach a magnetic body inspection apparatus, wherein the detection apparatus body includes a first apparatus body arranged on a first side in the short-side direction of the long material and a second apparatus body arranged on a second side in the short-side direction of the long material, and is configured to open, in the short-side direction of the long material, a long material placement portion in which the long material is arranged in a state in which the first apparatus body and the second apparatus body are separate from each other, and close, in the short-side direction of the long material, the long material placement portion in a state in which the first apparatus body and the second apparatus body are coupled to each other.
Kolbenschlag teaches a linear drive unit, in particular for use in a regulating device, comprising a drive rod housing surrounding at least in regions, wherein the drive rod along its longitudinal axis relative to the housing movable (Page 9 DESCRIPTION Line 1-3), wherein 



    PNG
    media_image2.png
    838
    1531
    media_image2.png
    Greyscale

Figure 1: Modified Figure 1 of Kolbenschlag
the detection apparatus body includes a first apparatus body arranged on a first side in the short-side direction of the long material and a second apparatus body arranged on a second side in the short-side direction of the long material, and is configured to open, in the short-side direction of the long material, a long material placement portion in which the long material is arranged in a state in which the first apparatus body and the second apparatus body are separate from each other, and close, in the short-side direction of the long material, the long material placement portion in a state in which the first apparatus body and the second apparatus body are coupled to each other (Figure 1: Modified Figure 1 of Kolbenschlag above shows that the detection apparatus body includes a first apparatus body arranged on a first side in the short-side direction of the long material and a second apparatus body arranged on a second side in the short-side direction of the long material, and is configured to open, in the short-side direction of the long material, a long material placement portion in which the long material is arranged in a state in which the first apparatus body and the second apparatus body are separate from each other, and close, in the short-side direction of the long material, the first apparatus body and the second apparatus body are coupled to each other with the long material). The purpose of doing so is to keep the detector and magnetic detection unit safe from external noise, to make the device as small as possible and to determine the detection signal accurately without any error and damage, to have a relatively simple mechanical structure, inexpensive and by encapsulation the exciter winding, which represents no mechanically moving part, very simple can be realized in a EX-safety provision.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ouellette in view of Kolbenschlag, because Kolbenschlag teaches to include the detection apparatus body having a first apparatus body on a first side in the short-side direction of the long material and a second apparatus body on a second side in the short-side direction of the long material keeps the detector and magnetic detection unit safe from external noise, makes the device as small as possible and determines the detection signal accurately without any error and damage and have a relatively simple mechanical structure, inexpensive and by encapsulation the exciter winding, which represents no mechanically moving part, very simple can be realized in a EX-safety provision (Page 9 DESCRIPTION: Line 22-23). 

Regarding claim 3, Ouellette fails to teach a magnetic body inspection apparatus, wherein the first apparatus body and the second apparatus body of the detection apparatus body are configured to be separable from each other.
Kolbenschlag teaches a linear drive unit, in particular for use in a regulating device, comprising a drive rod housing surrounding at least in regions, wherein the drive rod along its longitudinal axis relative to the housing movable (Page 9 DESCRIPTION Line 1-3), wherein 
the first apparatus body and the second apparatus body of the detection apparatus body are configured to be separable from each other (Figure 1: Modified Figure 1 of Kolbenschlag above shows that the first apparatus body and the second apparatus body of the detection apparatus body are configured to be separable from each other). The purpose of doing so is to keep the detector and magnetic detection unit safe from external noise, to make the device as small as possible and to determine the detection signal accurately without any error and damage, to have a relatively simple mechanical structure, inexpensive and by encapsulation the exciter winding, which represents no mechanically moving part, very simple can be realized in a EX-safety provision.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ouellette in view of Kolbenschlag, because Kolbenschlag teaches to include the first apparatus body and the second apparatus body of the detection apparatus body separable from each other have a relatively simple mechanical structure, inexpensive and by encapsulation the exciter winding, which represents no mechanically moving part, very simple can be realized in a EX-safety provision (Page 9 DESCRIPTION: Line 22-23). 


Regarding claim 5, Ouellette fails to teach a magnetic body inspection apparatus, wherein the magnetic field application unit includes a first magnetic field application unit arranged in the first apparatus body and a second magnetic field application unit arranged in the second apparatus body.
Kolbenschlag teaches a linear drive unit, in particular for use in a regulating device, comprising a drive rod housing surrounding at least in regions, wherein the drive rod along its longitudinal axis relative to the housing movable (Page 9 DESCRIPTION Line 1-3), wherein 
wherein the magnetic field application unit includes a first magnetic field application unit arranged in the first apparatus body and a second magnetic field application unit arranged in the second apparatus body (Figure 1: Modified Figure 1 of Kolbenschlag above shows that the magnetic field application unit includes a first magnetic field application unit arranged in the first apparatus body and a second magnetic field application unit arranged in the second apparatus body). The purpose of doing so is to keep the detector and magnetic detection unit safe from external noise, to make the device as small as possible and to determine the detection signal accurately without any error and damage, to have a relatively simple mechanical structure, inexpensive and by encapsulation the exciter winding, which represents no mechanically moving part, very simple can be realized in a EX-safety provision and to distribute magnetic field properly on both side of the material to detect the signal properly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ouellette in view of Kolbenschlag, because Kolbenschlag teaches to include a first magnetic field application unit in the first apparatus body and a second magnetic field application unit in the second apparatus body have a relatively simple mechanical structure, inexpensive and by encapsulation the exciter winding, which represents no mechanically moving part, very simple can be realized in a EX-safety provision (Page 9 DESCRIPTION: Line 22-23) can distribute magnetic field properly on both side of the material to detect the signal properly.

Regarding claim 6, Ouellette teaches a magnetic body inspection apparatus, wherein 
the magnetic field application unit [52, 53] includes a permanent magnet [52, 53] (Permanent magnets 52, 53 as the magnetic field application unit; Paragraph [0124] Line 6) configured to apply a magnetic field [54] in the direction that intersects with the longitudinal direction of the long material [50] (Rope 50 as the long material) (A rope that is suitable for testing with the methods and devices described herein may consist exclusively of magnetic detection elements, or alternatively may include both non-magnetic or “normal” strength member elements and one or more magnetic detection elements; Paragraph [0072] Line 1-5) (Permanent magnets 52, 53 generate field 54 that is at least substantially perpendicular to the rope (intersects with the longitudinal direction of the rope 50); Paragraph [0124] Line 6-7).

Regarding claim 7, Ouellette teaches a magnetic body inspection apparatus, wherein 
the detection apparatus body includes a determiner (calculator as the determiner as it determines signal) configured to determine a state of the magnetic body based on the detection signal (a calculator or display that calculates or displays recorded data corresponding to the changes in magnetic flux; Paragraph [0092] Line 1-2; a lay length calculator or display that calculates or displays a distance along the synthetic rope of one or more of the detected oscillations correlating to the number of circumferential, helical or sinusoidal paths of the magnetic detection element around or within the rope; Paragraph [0077] Line 1-5; lay length is the state of the magnetic body).


Regarding claim 8, Ouellette teaches a magnetic body inspection apparatus, wherein 
the detection apparatus body includes a notifier configured to notify a determination result of the determiner (In certain embodiments, any of the described methods are also for testing the synthetic rope for breakage points or damage to the at least one magnetic detection element, wherein in the step of advancing, the sensors on the body of the sensor device also sense changes in magnetic flux in the region of the rope caused by breakage points or damage to the at least one magnetic detection element. In the step of calculating or displaying, the calculator or display further calculates or displays recorded data corresponding to the changes in magnetic flux resulting from the breakage points or damage of the magnetic detection elements; Paragraph [0106] Line 1-11; display as the notifier and calculator as the determiner after calculating data is display to notify the operator or user; Paragraph 131 describes display element 53 in Figure 11).


Regarding claim 9, Ouellette teaches a magnetic body inspection apparatus, wherein 
the detection apparatus body includes a communicator configured to transmit the detection signal or a signal based on the detection signal to an external apparatus (The result may also be recorded in this or a separate unit for replay and analysis. In embodiments where the sensors are electrical induction coils with alternating sensors wired in opposite senses and all connected, the circuit 50 may be eliminated because the wiring of the sensors creates a combined signal from which components due to transverse motion of the rope have been eliminated; Paragraph [0131] Line 15-21).


Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ouellette ‘347 A1 in view of Kolbenschlag ‘279 B4, as applied to claim 1, and further in view of Weischedel in the US Patent Application Publication Number US 20130147471 A1.

Regarding claim 4, the combination of Ouellette and Kolbenschlag fails to teach a magnetic body inspection apparatus, wherein the detector includes a first conductor wire arranged in the first apparatus body, and a second conductor wire arranged in the second apparatus body; and the detection apparatus body includes a connector configured to disconnect the first conductor wire from the second conductor wire in a state in which the first apparatus body and the second apparatus body are separate from each other, the connector being configured to connect the first conductor wire to the second conductor wire in a state in which the first apparatus body and the second apparatus body are coupled to each other so as to form a coil loop centered on the long material placement portion.
 Weischedel teaches magnetic inspection devices and methods. More particularly the invention relates to magnetic devices and methods for nondestructive testing of wire ropes for various forms of flaws caused by use and deterioration; Paragraph [0002] Line 1-5; A magnetic inspection device 30 is shown schematically in FIG. 6; Paragraph [0035] Line 1-2; A magnetic inspection device for nondestructive testing of wire ropes and the like; Paragraph [0018] line 1-2), wherein 
wherein the detector includes a first conductor wire (hinges or wire as the first conductor wire in the first side of the first apparatus body) arranged in the first apparatus body [32, 34], [44], and a second conductor wire (hinges or wire as the first conductor wire in the first side of the first apparatus body) arranged in the second apparatus body [38, 40], [46] (The two bifurcations may be coupled together by hinges with like poles of the magnets disposed in adjacent relationship for inducing magnetic flux in a section of the wire rope at a saturation level; Paragraph [0035] Line 13-16); and 
the detection apparatus body [32, 34, 38, 40] [44, 46] includes a connector (hinges or wire as the connector) configured to disconnect the first conductor wire from the second conductor wire in a state in which the first apparatus body [32, 34], [44] and the second apparatus body [38, 40], [46] are separate from each other (The two bifurcations may be coupled together by hinges with like poles of the magnets disposed in adjacent relationship for inducing magnetic flux in a section of the wire rope at a saturation level; Paragraph [0035] Line 13-16), 
the connector being configured to connect the first conductor wire to the second conductor wire in a state in which the first apparatus body [32, 34], [44] and the second apparatus body [38, 40], [46] are coupled to each other so as to form a coil loop centered on the long material placement portion (One bifurcation is comprised by two magnets 32, 34 generally conforming to the surface of the rope and joined serially with opposite ends of a ferromagnetic bar 36 in a magnetic circuit including the rope; Paragraph [0035] Line 6-9; The other bifurcation is similarly constructed with two magnets 38, 40 generally conforming to the surface of the rope and joined serially by a ferromagnetic bar 42 in another complementary magnetic circuit through the rope; Paragraph [0035] Line 9-13; Figure 6: Modified Figure 6 of Weischedel below shows that the first apparatus body [32, 34], [44] and the second apparatus body are coupled to each other so as to form a coil loop by the dashed line). The purpose of doing so is to provide a non-destructive device and method of inspecting wire rope for assessing rope condition externally and internally at a quantitative level.


    PNG
    media_image3.png
    476
    837
    media_image3.png
    Greyscale

Figure 6: Modified Figure 6 of Weischedel
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ouellette and Kolbenschlag in view of Weischedel, because Weischedel teaches to include first conductor wire in the first apparatus body, and a second conductor wire provides a non-destructive device and method of inspecting wire rope for assessing rope condition externally and internally at a quantitative level (Paragraph [0014]) and induces magnetic flux in a section of the wire rope at a saturation level (Paragraph [0035]).


Regarding claim 10, the combination of Ouellette and Kolbenschlag fails to teach a magnetic body inspection apparatus, wherein the detection apparatus body includes a grip. 
Weischedel teaches magnetic inspection devices and methods. More particularly the invention relates to magnetic devices and methods for nondestructive testing of wire ropes for various forms of flaws caused by use and deterioration; Paragraph [0002] Line 1-5; A magnetic inspection device 30 is shown schematically in FIG. 6; Paragraph [0035] Line 1-2; A magnetic inspection device for nondestructive testing of wire ropes and the like; Paragraph [0018] line 1-2), wherein 
the detection apparatus body [32, 34, 38, 40] [44, 46] (two magnets 32, 34 and two magnets 38, 40 are the magnetic field application unit) (detection apparatus body comprises a first coil 44, a second coil 46 makes the detection apparatus body) includes a grip (bridge suspension cable by means of a traction device or tow ropes as the grip) (The relative movement of the inspection device 10 and the rope C during an inspection of the wire rope C can be caused by movement of the rope, movement of the inspection device, or both. As an example, inspection of an elevator cable is most easy accomplished by holding the inspection device stationary while the cable passes through the device. On the other hand, a bridge suspension cable must be inspected by moving the inspection device along the cable by means of a traction device or tow ropes; Paragraph [0033] Line 1-10). The purpose of doing so is to induce magnetic flux in a section of the wire rope at a saturation level.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ouellette and Kolbenschlag in view of Weischedel, because Weischedel teaches to include a grip induces magnetic flux in a section of the wire rope at a saturation level (Paragraph [0035]).

 	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866